



Exhibit 10.3
CONFIDENTIALITY AND RESTRICTIVE COVENANTS AGREEMENT
This Agreement is made by and between John S. Koudounis (“Employee”) and Calamos
Advisors LLC, Calamos Wealth Management LLC, Calamos Financial Services LLC,
Calamos Investments LLC, and Calamos Asset Management, Inc. (each of the
foregoing, together with their respective subsidiaries and affiliates, excluding
CFP and CPH (each as defined below), are individually and collectively referred
to herein as the “Company”).
As a condition to and in consideration of Employee’s employment or continued
employment by the Company and/or receipt of a long-term incentive award under
the Calamos Asset Management, Inc. Incentive Compensation Plan or under any
successor, replacement or other incentive compensation plan of the Company
(collectively, the “Incentive Plan”), the parties agree to the following:
1.
EMPLOYEE’S AND COMPANY’S ACKNOWLEDGEMENTS

1.1Company’s Interest. Employee agrees and acknowledges that the Company has a
legitimate interest in protecting its goodwill, confidential information and
business relationships and the value of the Business and that, to ensure such
protection, it is necessary that Employee not utilize special knowledge of the
Business and its relationships with clients to compete with the Company.
1.2Definitions. For purposes of this Agreement,
a.“Business” means the provision of investment management, investment advisory,
portfolio management, financial analysis, research or similar services relating
to investments in Funds and the direct and indirect (such as through
Intermediaries) sale and/or distribution of equity interests in the Funds.
b.“CFP” and “CPH” each has the meaning ascribed to such term in the Employment
Contract.
c.“Company Funds” means Funds offered or managed by the Company.
d.“Competing Activity” or “Competing Activities” means directly or indirectly
engaging in the Business.
e.“Employment Contract” means Employee’s Executive Employment Agreement,
effective as of April 4, 2016.
f.“Funds” means investments in international or domestic equity, debt or
alternative securities or other activities or services of the type provided by
the Company to its clients on a worldwide basis including, without limitation,
open-end and closed-end, registered and unregistered investment companies, hedge
funds, limited partnerships, trusts, master feeder funds, separate accounts or
other entities or accounts for collective investment in transferable securities,
as well as separate accounts for investment by clients on a non-collective basis
and retail wrap accounts.
g.“Intermediaries” means wholesalers, brokers, dealers, registered investment
advisors, family offices, consultants, solicitors, marketers, platforms or other
providers who engage in the sale and/or distribution of Funds.
h.“Proprietary Property” means designs, ideas, discoveries, inventions,
improvements, trade secrets, techniques, methods, know-how, technical and
non-technical data, works of authorship, computer programs, mathematical models,
drawings, trademarks and the goodwill symbolized by the


1

--------------------------------------------------------------------------------





trademarks, copyrights, patents and all other matters that are legally
protectable or recognized as forms of protected intellectual property, whether
or not reduced to practice or to a writing.
i.“Permitted Activity” has the meaning ascribed to such term in the Employment
Contract.
1.3Employee’s Position. Employee agrees and acknowledges that the Company has a
legitimate business interest in protecting the Company’s property, confidential
information, client and employee relationships and other protectable interests.
Employee further acknowledges that:
a.the Company has been, is and/or will be engaged in the Business before, during
and after Employee’s employment;
b.Employee has and/or will occupy a position of trust and confidence with the
Company, and during Employee’s employment, Employee has, had and/or will have
access to the Company’s trade secrets and other proprietary and Confidential
Information concerning the Company and the Business;
c.the agreements and covenants contained in this Agreement are essential to
protect the Company, its investment in near-permanent client relationships and
the goodwill of the Business, and compliance with such agreements and covenants
will not unduly impair Employee’s ability to procure subsequent and comparable
employment;
d.Employee’s employment with the Company has special, unique, and extraordinary
value to the Company and the Company would be irreparably damaged if Employee
were to provide services to any person or entity in violation of the provisions
of this Agreement; and
e.Employee agrees and acknowledges that the investment performance of the
Company Funds and the Company’s relationships with its clients and employees are
extremely valuable and are the result of the expenditure of substantial time,
effort and resources by the Company.
1.4Coordination with Employment Contract. This Agreement is the Confidentiality
and Restrictive Covenants Agreement described in Section 12 of the Employment
Contract. To the extent of any inconsistency between this Agreement and the
Employment Contract, the applicable provision in the Employment Contract shall
control.
2.
CONFIDENTIAL INFORMATION

2.1Disclosure or Use. Employee agrees and acknowledges that by virtue of his or
her employment with the Company, he or she has learned or will learn or develop
Confidential Information (as that term is defined herein). Employee further
acknowledges that unauthorized disclosure or use of such Confidential
Information, other than in discharge of his or her duties for the Company, will
cause the Company irreparable harm. Accordingly, during the term of his or her
employment and thereafter, Employee agrees to comply with all Company policies,
procedures and practices pertaining to Confidential Information and not to use
any Confidential Information except in furtherance of his or her duties for the
Company, nor to disclose any Confidential Information except: (i) as required by
law; (ii) to officers or other employees of the Company when it is necessary, in
the ordinary course of business, to do so; or (iii) as necessary for the
Employee to seek legal advice from an attorney at law regarding his duties,
rights and responsibilities. Upon termination of employment with the Company for
any reason, Employee shall not, directly or indirectly, disclose, publish,
communicate or use on his or her behalf or another’s behalf, any Confidential
Information except as required by law or in accordance with the provisions of
Section 2.2 below. Employee acknowledges that the Company operates and competes
internationally, and that the Company will be harmed by unauthorized disclosure
or use of Confidential Information, regardless of where such disclosure or use
occurs, and that therefore this confidentiality obligation is not limited to any
single state, country or jurisdiction. To the extent applicable


2

--------------------------------------------------------------------------------





law requires a finite duration on the restrictions on disclosure or use set
forth in this Section 2.1, the restriction on disclosure or use of Confidential
Information that is not a trade secret and is not client or other third party
information shall apply at all times during Employee’s employment and for a
period of three (3) years following termination of Employee’s employment for any
reason.
2.2Preservation of Certain Rights. Nothing in this Agreement, any prior
agreement between Employee and the Company, or any Company policy prohibits or
restricts Employee from reporting possible violations of federal, state, or
local law or regulation to, or discussing any such possible violations with, any
governmental agency or entity or self-regulatory organization, including by
seeking legal advice whether to or by initiating communications directly with,
responding to any inquiry from, or providing testimony before any federal,
state, or local regulatory authority or agency or self-regulatory organization,
including without limitation the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, FINRA, and the Occupational Safety and Health
Administration, or making any other disclosures that are protected by the
whistleblower provisions of any federal, state, or local law or regulation.
2.3Confidential Information. For purposes of this Agreement, “Confidential
Information” shall mean trade secrets and other proprietary information
concerning the products, processes or services of the Company, which information
(a) has not been made generally available to the public, and is useful or of
value to the Company’s current or anticipated business activities or those of
any client of the Company; or (b) has been identified to Employee as
confidential, either orally or in writing. “Confidential Information” shall
include, without limitation, computer programs; research and other statistical
data and analyses; marketing, organizational or other research and development,
or business plans; personnel information, including the identity of other
employees of the Company, their responsibilities, competence, abilities, and
compensation; financial, accounting and similar records of the Company and/or
any Company Funds (as defined in Section 1.2(c) above); current and prospective
client lists and information on clients and their employees; client investment
objectives, the nature of their investment portfolios and contractual agreements
with the Company; information concerning planned or pending investment products,
acquisitions or divestitures; and information concerning the marketing and/or
sale or distribution of equity interests in the Company Funds. Confidential
Information shall not include information which: (i) is in or hereafter enters
the public domain through no fault of Employee; (ii) is obtained by Employee
from a third party having the legal right to use and disclose the same; or
(iii) is in the possession of Employee prior to receipt from the Company (as
evidenced by Employee’s written records pre-dating the date of employment).
2.4    Notice of Immunity from Liability for Confidential Disclosure of a Trade
Secret to the Government or in a Court Filing. Notwithstanding anything in this
Agreement to the contrary, under the Federal Defend Trade Secrets Act of 2016,
an individual may not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (a) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding if the individual files any document containing the trade secret
under seal and does not disclose the trade secret except pursuant to court
order. Nothing herein is intended, or should be construed, to affect the
immunities created by the Defend Trade Secrets Act of 2016.
3.
COMPANY PROPERTY

All notes, reports, plans, published memoranda or other documents created,
developed, generated or held by Employee during employment, concerning or
related to the Company’s business, and whether containing or relating to
Confidential Information or not, and all tangible personal property of the
Company


3

--------------------------------------------------------------------------------





entrusted to Employee or in Employee’s direct or indirect possession or control,
are the property of the Company, and will be promptly delivered to the Company
and not thereafter used by Employee upon termination of Employee’s employment
for any reason whatsoever. Employee shall satisfy delivery by delivering such
Company property to Employee’s supervisor or the Head of Human Resources of the
Company.
4.
NON-COMPETITION

4.1While Employed. During the term of Employee’s employment with the Company
(including any Notice Period under Section 8.1 below), and other than in
connection with performance of his or her duties for the Company or to the
extent provided below, a Permitted Activity, Employee shall not, directly or
indirectly, engage in the Business, or own or control any interest in, or act as
or become an officer, director, employee, consultant, advisor of, to or for any
person, firm, corporation, institution, business or entity (each an “Entity”)
directly or indirectly engaged in the Business. A Permitted Activity with an
Entity directly or indirectly engaged in the Business will not be a breach of
Employee’s obligations under this Section 4.1 so long as the circumstances of
such Entity’s engaging in the Business (a) were disclosed to or known by the
Board (or an appropriate committee thereof) prior to Employee’s engaging in the
Permitted Activity, or (b) arise or first become known to Employee after
initiation of the Permitted Activity and such circumstances are promptly
disclosed by Employee to the Board (or appropriate committee) and the Board (or
committee) consents to continuation of the Permitted Activity, or if requested
by the Board (or committee), Employee disengages from the Permitted Activity
after being provided a reasonable period to do so.
4.2After Employment. Employee agrees that during the Post-Employment Non-Compete
Period defined below, Employee shall not, directly or indirectly, engage in the
Business or own or control any interest in, or act as or become an officer,
director, employee, consultant, or advisor of, to or for any Entity directly or
indirectly engaged in the Business anywhere in the world where, at the time
Employee’s employment terminates, the Company is engaged in the Business or has
plans to engage in the Business, as reflected by the substantial investment of
time, effort and resources by the Company in furtherance of such plans. For
purposes of this Section 4.2, the “Post-Employment Non-Compete Period” shall be
six (6) months following Employee’s last day of employment with the Company.
4.3Exception for Ownership of Publicly-Traded Stock. The restrictions set forth
in Sections 4.1, 4.2 and 5(e) shall not be construed to prohibit the ownership
by Employee of not more than two percent (2%) of any class of equity securities
registered pursuant to the Securities Exchange Act of 1934 that are publicly
owned and regularly traded on any national securities exchange or over the
counter market if such ownership represents a personal investment and Employee
does not directly or indirectly in any way manage or exercise control of any
such corporation, guarantee any of its financial obligations or otherwise take
part in its business. Any such ownership remains subject to the provisions of
the Company’s Code of Ethics and Insider Trading Policy.
5.
PROTECTION OF THE COMPANY’S NAME, BUSINESS RELATIONSHIPS AND EMPLOYEES

Employee agrees and acknowledges that the Company’s relationships with its
clients, prospective clients and employees, the Company’s name, the names of the
Company Funds, and the investment performance of any Company Fund are extremely
valuable and are the result of the expenditure of substantial time, effort and
resources by the Company. Therefore, during the period of Employee’s employment
and the Post-Employment Non-Compete Period, or in the case of clause (c) below,
for a one-year period, after termination of such employment, Employee agrees
that he or she will not, directly or indirectly, on his or her behalf or on
behalf of any Entity:


4

--------------------------------------------------------------------------------





(a)solicit or do business with clients with whom the Company has (or within the
prior twelve months had) a business relationship, or prospective clients who
have been engaged in the preceding six months in active and substantive
communication regarding a possible business relationship with the Company, in
either case with respect to services or products of the kind generally offered
or provided by the Company, or otherwise cause or encourage any such client to
divert, withdraw or take away any funds with respect to which the Company is
providing or could provide such services or products; or
(b)solicit or do business with Intermediaries with whom the Company has (or
within the prior twelve months had) a business relationship, or clients or
prospective clients introduced through such Intermediaries, in each case to the
extent Employee had contact with or learned or developed Confidential
Information regarding such Intermediary during the preceding two years in
connection with his or her employment by the Company, with respect to services
or products of the kind generally offered or provided by the Company, or
otherwise cause or encourage any Intermediary to divert, withdraw or take away
any funds with respect to which the Company is providing or could provide such
services or products, or cause or encourage any Intermediary to cause or
encourage such Intermediary’s clients to divert, withdraw or take away such
funds; or
(c)solicit, induce or encourage any person who is or within the preceding six
months was an employee of the Company to leave his or her employment, agency or
office with the Company, or hire or employ any such person or persons, for the
purpose of providing or offering to provide, services or products of the kind
generally offered by the Company; or
(d)refer to any Company Fund or the investment performance thereof in any public
filing or statement, including without limitation social media, or in the
advertisement or marketing of any service or product which is a Competing
Activity, except that Employee may accurately refer in biographical information
(such as a resume or social media listing) to the fact that Employee was
employed by the Company, to Employee’s title, job responsibilities or duties
during such employment, or to the name of a Company Fund for which Employee
provided services, provided that no event shall such information include the
track record or other information relating to the investment performance of any
Company Fund; or
(e)own or control any interest in, or act as an officer, director, employee,
consultant, or advisor of, to or for any Entity directly or indirectly engaged
in the Business which refers to any Company Fund or the investment performance
thereof, in any public filing or statement, including without limitation social
media, or in the advertisement or marketing of any service or product which is a
Competing Activity, except to the extent such Entity accurately refers in
biographical information to the fact that Employee was employed by the Company,
to Employee’s title, job responsibilities or duties during such employment, or
to the name of a Company Fund for which Employee provided services, provided
that no event shall such information include the track record or other
information relating to the investment performance of any Company Fund.
6.
NON-DISPARAGEMENT

Employee and the Company mutually agree and acknowledge that their respective
reputations are extremely valuable and are the result of their respective
expenditure of substantial time, effort, and resources. Therefore, during the
period of employment and thereafter, except as permitted under Section 2.2
above, each will not, directly or indirectly, criticize, disparage, or otherwise
demean in any way, or cause or encourage others to make any critical,
disparaging or demeaning comments about the other including any of the Company’s
directors, officers, members, employees, products or services, or the Company
Funds.


5

--------------------------------------------------------------------------------





7.
COOPERATION

Employee agrees that, both during and after the termination of his or her
employment with the Company, Employee will cooperate with the Company and its
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during Employee’s employment in
which Employee was involved or of which Employee has knowledge, and will
cooperate with and assist the Company in effecting a transition of Employee’s
responsibilities and to ensure the Company is aware of all matters being handled
by Employee. The Company agrees to advance Employee for reasonable, documented
expenses incurred in connection with such cooperation.
8.
TERMINATION OF EMPLOYMENT; NOTICE TO FUTURE EMPLOYER

8.1Notice Period for Resignation of Employment by Employee. In the event
Employee resigns from employment for any reason, except for Good Reason as
defined in the Employment Contract, in order to permit the Company to safeguard
its business and goodwill, including by arranging for transition of duties,
responsibilities and relationships in an orderly manner, Employee agrees to give
90 days’ prior written notice (the “Notice Period”) of the effective date of
such resignation. Employee shall provide such notice in writing in accordance
with the Employment Contract. During the Notice Period, the Company may, in its
sole discretion, (a) require Employee to perform Employee’s duties in the normal
course of business at the Company; (b) require Employee to remain away from the
Company’s premises; (c) require Employee not to perform any duties on behalf of
the Company; (d) require Employee to perform other duties and/or functions
consistent with his position prior to his giving notice; (e) require Employee
not to contact individuals or Entities that were clients, prospective clients or
Intermediaries of the Company during Employee’s employment at the Company; (f)
withdraw any powers vested in, or duties assigned to, Employee; or (g) require
Employee to use any untaken vacation entitlement accrued or likely to accrue up
to Employee’s termination date; (h) accelerate the effective date of Employee’s
resignation from Employment and the termination of the Notice Period. For the
duration of the Notice Period, Employee shall remain an employee of the Company,
continue to receive compensation and benefits in accordance with the Employment
Contract, and continue to be subject to the Company’s employment policies, code
of conduct, code of ethics and other policies and this Agreement. During the
Notice Period, Employee must not directly or indirectly perform any duties for
any other person or Entity, whether as an employee, independent contractor or
otherwise except for Permitted Activities under the Employment Contract.
8.2Termination by the Company. The Company may terminate Employee’s employment
by giving notice in accordance with the Employment Contract. Such termination
shall be effective as set forth in such notice.
8.3Notice to New Employer. Prior to commencing a relationship with an Entity
engaged in the Business, Employee shall advise such Entity of Employee’s
obligations under this Agreement, including without limitation by providing a
copy of this Agreement to such Entity. Employee hereby authorizes the Company to
advise any such Entity of Employee’s post-employment obligations set forth in
this Agreement and/or in any other agreement between Employee and the Company.
9.
PROPRIETARY PROPERTY

9.1Assignment of Proprietary Property to the Company. Employee hereby agrees to
assign, transfer and set over, and does hereby assign, transfer and set over, to
the Company, without further compensation, all of his or her rights, title and
interest in and to any and all Proprietary Property, if any, that he or she,
either solely or jointly with others, has conceived, made or suggested or may
hereafter conceive, make or suggest, during or in the course of Employee’s
employment or other relationship with the Company, except that the provisions of
this Section 9 shall not apply to any Proprietary Property for which no
equipment,


6

--------------------------------------------------------------------------------





supplies, facilities or Confidential Information of the Company was used and
which was developed entirely on Employee’s own time, unless (a) the invention
related to the business of the Company or to the Company’s actual or anticipated
research or development or (b) the invention resulted from work performed by
Employee for the Company. The assignment of Proprietary Property hereunder
includes without limitation all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as moral
rights and the like (“Moral Rights”). To the extent that such Moral Rights
cannot be assigned under applicable law and to the extent the following is
allowed under applicable law, Employee hereby waives such Moral Rights and
consents to any action of the Company or any third party that would violate such
Moral Rights in the absence of such consent. Employee also will endeavor to
facilitate such use of any such Moral Rights as the Company shall reasonably
instruct, including confirming any such waivers and consents from time to time
as requested by the Company.
9.2Works for Hire. Employee acknowledges that all original works of authorship
or other creative works, if any, made by Employee (whether solely or jointly
with others) within the scope of his or her employment by the Company, and that
are protectable by copyright, are “works made for hire” pursuant to United
States Copyright Act (17 U.S.C. § 101). To the extent such original works of
authorship or other creative works are not works made for hire, Employee hereby
assigns all of his or her rights, title and interest in and to such works of
authorship to the Company, including, without limitation, all copyrights
thereto.
9.3Disclosure of Proprietary Property and Execution of Documents. Employee
further agrees to promptly disclose to the Company any and all Proprietary
Property that Employee has assigned, transferred and set over and agrees to
execute, acknowledge and deliver to the Company any and all instruments
reasonably requested, and, at the Company’s expense, to do any and all other
lawful acts that, in the reasonable judgment of the Company or its attorneys may
be required or desirable in order to vest in the Company all property rights
with respect to such Proprietary Property.
9.4Enforcement of Proprietary Property. Employee agrees that he or she will, at
the Company’s expense, (i) assist the Company in every proper way to obtain, and
from time to time enforce, trade secret, trademark, copyright, mask work, patent
and other protected intellectual property rights relating to Proprietary
Property and (ii) execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Property and the assignment thereof. In the event
the Company is for any reason unable to obtain such assistance from Employee,
after reasonable effort to do so, Employee hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as agent and
attorney-in-fact, which appointment is coupled with an interest, to act for and
on behalf of Employee to execute, verify and file any such documents and to do
all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by Employee.
Employee hereby waives and quitclaims to the Company any and all claims, of any
nature whatsoever, that he has or may hereafter have for infringement,
misappropriation or other violation of any Proprietary Property assigned
hereunder, including the right to recover and retain damages for past, present
or future infringement, misappropriation or other violation by any Entity.
10.
MISCELLANEOUS

10.1Acknowledgment; Remedies; Forfeiture. In executing this Agreement, Employee
does not rely on any inducements, promises or representations of the Company, or
its officers or directors, other than the terms and conditions specifically set
forth in this Agreement, the Employment Contract, and in any other agreements
signed by the Employee and the Company or any of the Company’s subsidiaries or
affiliates (including entities with shared ownership). Employee further
acknowledges that the statements herein are true and correct; that Employee has
read and understands all of the terms of this Agreement; that the Company’s
offer of employment or continuing employment and/or receipt of the compensation
and other consideration


7

--------------------------------------------------------------------------------





provided to Employee under the Employment Contract and other agreements made
with the Company or any of the Company’s subsidiaries or affiliates (including
entities with shared ownership) constitutes adequate consideration for
Employee’s obligations hereunder and for the covenants set forth above. Employee
acknowledges that failure to comply with this Agreement will cause irreparable
damage to the Company. Therefore, Employee agrees that, in addition to any other
remedies at law or in equity available to the Company for Employee’s breach or
threatened breach of this Agreement, the Company is entitled to specific
performance or injunctive relief against Employee to prevent such damage or
breach, without bond. In addition, and without limiting the Company’s right to
specific performance, all unvested long-term incentive awards granted to
Employee under the Incentive Plan shall immediately lapse and be forfeited in
the event Employee materially breaches or violates any of the covenants or
provisions of this Agreement and such breach or violation, if curable, is not
remedied within a reasonable period of time after notice of such breach or
violation is given to Employee by the Company.
In the event of a breach or a violation by Employee of any of the covenants and
provisions of this Agreement, the periods of restriction set forth in Section
4.2 and Section 5, shall be tolled during the period of the continuance of any
actual breach or violation thereof.
Employee agrees and acknowledges that any award granted under the Incentive Plan
also shall be subject to the terms and conditions of such Incentive Plan and the
equity award statement or grant agreement issued in connection with such award,
including without limitation any such provisions regarding forfeiture or
recoupment of such award or any portion thereof.
10.2Notices. Except when actual receipt is expressly required by the terms
hereof, notice is considered given either (i) when delivered in person,
(ii) when sent by Federal Express or comparable overnight night mail service, or
(iii) two business days after deposit in the United States mail in a sealed
envelope or container by either registered or certified mail with return receipt
requested and postage prepaid and, in the case of (ii) and (iii) above,
addressed to Employee at the address set forth on the signature page hereof or
the Company at 2020 Calamos Court, Naperville, Illinois 60653, attn.: General
Counsel. Either party may require, by notice given at any time or from time to
time, subsequent notices to a different address; provided, however, that a P.O.
Box shall not be considered to be an address for purposes of this Agreement.
Notices given before actual receipt of notice of change shall not be invalidated
by the change.
10.3Waiver, Modification and Interpretation. Except as set forth herein, no
provisions of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in a writing signed by both of
the parties hereto, and, in the case of the Company, such waiver, modification
or discharge has been authorized or approved by the Board of Directors of the
Company, its Chairman or its Compensation Committee. Any waiver by any party
hereto of any breach of any kind or character whatsoever by any other party
shall not be construed as a continuing waiver of, or consent to, any subsequent
breach of this Agreement on the part of the other party or parties.
10.4Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Illinois applicable
to contracts made and to be performed in Illinois, without giving effect to the
conflict of law principles thereof. Employee further agrees that the state and
federal courts located in the State of Illinois shall have exclusive
jurisdiction in any action, suit or proceedings based on or arising out of this
Agreement, and Employee submits to the personal jurisdiction of such courts,
consents to service of process, and waives any objection to jurisdiction, venue
or service of process.
10.5Headings. The headings used in this Agreement are for convenience only and
are not part of its operative language. They shall not be used to affect the
construction of any provisions hereof.


8

--------------------------------------------------------------------------------





10.6Severability. The provisions of this Agreement are severable and should any
provision hereof be void, voidable or unenforceable under any applicable law,
such void, voidable or unenforceable provision shall not affect or invalidate
any other provision of this Agreement, which shall continue to govern the
relative rights and duties of the parties as though the void, voidable or
unenforceable provision were not a part hereof. In addition, if any provision is
held to be overbroad, the parties hereby request that the reviewing court modify
that provision to the extent necessary to make the provision enforceable, and
enforce the provision as modified. It is the intention and agreement of the
parties that all of the terms and conditions hereof be enforced to the fullest
extent permitted by law.
10.7Effect of Agreement. This Agreement supplements and does not limit, amend or
replace any other obligations Employee may have under Company policies,
applicable law, or any other agreement or understanding with the Company.
References to a Confidentiality and Restrictive Covenant Agreement or similar
agreement in the Incentive Plan or any long-term incentive award agreement shall
be deemed to refer to this Agreement.


9

--------------------------------------------------------------------------------





10.8Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.


CALAMOS ASSET MANAGEMENT, INC.
 
JOHN S. KOUDOUNIS
for itself and its affiliates
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John P. Calamos, Sr.
 
/s/ John Koudounis
 
Signature
 
Employee Signature
 
 
 
 
 
Date:
Effective as of April 4, 2016
 
John Koudounis
 
 
 
Employee Name (Please Print)
 
 
 
 
 
 
 
 
(Address on file with Company)
 
 
 
Address
 
 
 
 
 
 
 
City, State and Zip Code
 
 
 
 
 
 
 
 
Date:
Effective as of April 4, 2016



10